DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 95-114 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 06/03/2020 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 95-114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2006/0003947 filed by Udell, published 01/2006, in view of US patent 5604119 granted to Haraldsson, issued 02/1997.

Please note: this rejection was overcome in the parent case by the demonstration of an unexpected result in the Declaration of Scott Minton, filed 01/10/2020. These data will not be considered in the instant case unless the Declaration is filed in the instant application.

Udell teaches soft gel formulations (see entire document, including page 1, paragraph 0002). The gel capsule can include EPA and DHA in ester form (page 5, paragraph 0073). The suitable range of EPA in the capsule is 10-200 mg, and the suitable range of DHA in the capsule is 5-200 mg (page 5, paragraphs 0074-0075; cf. claims 95 and 105; the Examiner notes that the weight ranges of EPA and DHA would produce weight ratios of EPA:DHA that overlap with those recited in instant claim 95; see MPEP 2144.05 (I)). The capsule can also contain red yeast rice at an amount of 300-1200 mg (page 7, paragraphs 0095-0097; cf. claims 95-101 and 112; the Examiner 

However, Udell does not explicitly teach a soft gel capsule containing EPA, DHA, and red yeast rice in the recited amounts. Udell also does not teach that the EPA and DHA in ester form are triglycerides of EPA and DHA.

Haraldsson teaches a composition comprising EPA and DHA, wherein about 100% (w/w) of the composition is in reesterified triglyceride form (see entire document, including column 4, lines 6-38; cf. claims 95, 102-103, and 109-110). Triglycerides of 

While Udell does not explicitly teach a soft gel capsule containing EPA, DHA, red yeast rice, CoQ-10, olive oil, and solubilizing agents, it would have been obvious to one of ordinary skill in the art to create such a capsule because Udell suggests doing so. While the particular ratios of EPA to DHA recited in the instant claims are not explicitly taught by Udell, these ratios are contained within the ranges taught by Udell and are, therefore, rendered obvious. One of ordinary skill in the art would have a reasonable expectation that including the ingredients suggested by Udell in a soft gel capsule at any of the amounts suggested by Udell would successfully result in the formation of a soft gel capsule that would have beneficial effects on the patient.
While Udell does not teach that the EPA and DHA esters are triglycerides of EPA and DHA, it would have been obvious to one of ordinary skill in the art to use triglycerides of EPA and DHA in the gel formulation of Udell because Udell teaches that the EPA and DHA can be esters and because Haraldsson teaches that triglycerides of EPA and DHA have beneficial medical effects. One of ordinary skill in the art would have a reasonable expectation that using the EPA and DHA triglycerides of Haraldsson in the soft gel formulation of Udell would successfully result in beneficial medical effects.
While Udell teaches that the capsule may contain certain amounts of red yeast rice, it is unclear whether inclusion of red yeast rice at the amounts of Udell would result in the amounts of monacolins recited in instant claims 97-99 and 101. However, even if the amount of monacolins in the composition of Udell when including red yeast rice at 
Similarly, the dosage amounts recited in instant claims 95 and 111-114 are not explicitly recited in the teachings of Udell and Haraldsson. However, the instantly recited dosage amounts would be within the realm of routine experimentation (cf. paragraph 0169 of Udell as cited above). It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal dosage amounts of the EPA/DHA composition and red yeast rice to administer to patients because the amount of EPA/DHA and red yeast rice administered to subjects with high cholesterol is an art-recognized, result-effective variable known to affect the ability of the composition to lower cholesterol, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.


The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 95-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10596121. Although the claims at issue are not identical, they are not patentably distinct from each other because the EPA:DHA ratio in the claims of ‘121 is narrower than the ratio recited in the instant claims. Therefore, the instant claims are ‘anticipated by’ the claims of ‘121 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/11/2022